DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on September 22, 2021.

Claims 1-32 and 41 were cancelled. Claims 33-40 and 42-49 are currently pending, of which, claims 33-37, 39-40, and 42 were amended, and claims 43-49 were newly added.

In light of amendments, the rejection under 35 USC §112 has been withdrawn.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, stated that Mallick in view of Kurose do not disclose releasing the stored one or more conditional handover {HO} configurations when the handover is successfully completed, as recited in claim 33.
To be specific, Applicant argued that Kurose does not disclose the UE releases the neighbor lists. 
	Examiner respectfully disagrees.
Mallick states receiving from a base station one or more conditional handover configurations, which contain handover conditions (para.193-195), (para.220 or para.221), and executing handover when handover conditions are met (para.220 or para.221). Mallick also indicates that when HO is completed, release resources (para.17), and consequently, the configuration of the mobile terminal for communication with the target base station is completed (para.207). Mallick does not specify that this {HO} configuration is firstly received, then stored, and subsequently released when the handover successfully completes. However, Kurose cures the above- mentioned deficiency of Mallick by teaching the mobile communication terminal acquires a neighbor list message listing base stations for HO (para.33), then stores it in corresponding memory areas (para.33), and updates it (para.45). As well known in the art, updating a list can be according to results of deletions of one, or more, or all entries included in the list, among other operations. And removing all entries in the list will render the list empty – leading to the release of that list from the memory - for the sake of saving resources.  In addition, Kurose describes the feature of storing and erasing a neighbor list, which becomes inappropriate so as to enable the memory to store only new {appropriate} neighbor list (para.69). 
Therefore, Kurose do suggest the UE releases the conditional handover configuration, which is completed and no longer needed after the HO is successfully completed.
It would be obvious to one of ordinary skill in the art to -- after the HO is successfully completed and the conditional handover configuration of the mobile terminal for communication with the target base station is completed – to release 
Examiner’s remarks for another independent claim 42 are similar to those cited above with respect to independent claim 33.
	With respect to the rejection of dependent claims 34-40, and newly added dependent claims 43-49, Examiner maintains the same ground of rejection for the reason similar to those discussed above. 
	In view of the above reasoning, the examiner believes that the rejections of claims claims 33-40 and 42-49 under 35 U.S.C. 103 should be sustained.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 33, 36, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. in Pub. No. U.S. 2016/0174124 A1 (prior art of record), hereinafter referred to as Mallick, in view of Kurose et al. in Pub. No. US 2004/0157608 A1, hereinafter referred to as Kurose.



Regarding claim 33, Mallick discloses a  method executed by user equipment (UE) (UE, element “UE” in Fig.3), comprising:
receiving from a base station one or more conditional handover configurations, each containing a handover condition (receiving from base station one or more handover {HO} command messages including execution condition [para.193-195], e.g., conditional handover message, each containing threshold value for either a signal strength or signal quality of source and/ or target radio cell, e.g., handover condition 1 [para.218] or a timer value, which corresponds to timer value based on which triggering execution of handover to target base station is to be determined, e.g., handover condition 2, [para.215-216]);
performing handover monitoring according to one or more handover conditions (determining whether or not respective signal strength or signal quality of source radio cell falls below the received threshold value [para.220] or determining whether or not respective signal strength or signal quality of target radio cell rises above the received threshold value, [para.221]); and executing a handover when one of the one or more handover conditions is met (and upon respective signal strength or signal quality of source radio cell having fallen below received threshold value, mobile terminal is to trigger execution of handover to target base station, [para.220] or upon the respective signal strength or signal quality of the target radio cell having risen above the received threshold value, the mobile terminal is to trigger execution of the handover to the target base station [para.221]).
Also, Mallick discloses when the handover is complete, releasing resources (para.17) and consequently, the configuration of the mobile terminal for communication with the target base station is completed (para.207).
Mallick does not disclose storing the one or more conditional handover configurations and releasing the stored one or more conditional handover configurations when the handover successfully completes; which are known in the art and commonly applied in communications field for data communications, as suggested in Kurose’s disclosure as below.
Kurose, from the same field of endeavor, teaches storing a handover configuration (storing a neighbor list NLa acquired from active base station, e.g., handover configuration [para.33, lines 1-3] wherein neighbor list has base stations located near active base station for UE to perform hand-off processing, if necessary [para.6), and UE selects a peripheral base station as a hand-off destination candidate having reception quality levels not less than threshold value [para.40]) and releasing the stored one or more conditional handover configurations when the handover successfully completes (updating  neighbor lists NLa stored in memory after execution of hand-off processing, e.g., handover successfully completes [para.45]).
Also, Kurose teaches performing exclusion mechanism on information becoming unnecessary for retention, para.64).   



Regarding claim 36, Mallick in view of Kurose do not disclose wherein releasing the stored one or more conditional handover configurations upon radio link failure. 
However, Mallick discloses radio link failure corresponds to no UE-based mobility (para.42) and upon detecting radio link failure, a node discards any current RN subframe configuration (para.50).
Therefore, it would be appreciated by one of ordinary skill in the art to also discard stored conditional handover configuration upon radio link failure, for the current configuration is no longer applied -- while saving storage resources.

Regarding claim 42, claim 42 is rejected for substantially same reason as applied to claim 33 above, except that claim 42 is in a device claim format, and wherein Mallick [in claim 42] also discloses a user equipment (UE) (UE, element “UE” in Fig.11), comprising a receiving circuitry (receiving circuit, claim 49); a storage circuitry (storage media, para.263); and a handover circuitry (processor, claim 49), and a management circuitry (processor, claim 49) (receiving circuit, claim 49) being implemented to carry out claimed functionalities.

Regarding claim 45, claim 45 is rejected for substantially same reason as applied to claim 36 above, except that claim 45 is in a device claim format.


Claims 34-35 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Kurose, as applied to claims 33  and 42 above, respectively, and further in view of Kuo in Pub. No. US 2012/0106510 A1, hereinafter referred to as Kuo.


Regarding claim 34, Mallick in view of Kurose do not disclose wherein releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier; and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier (releasing Scell(s) according to sCellToReleaseList, e.g., identifier, including SCells configured to UE in the RRCConnectionReconfiguration message sent to UE, para.44-45); and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations (wherein sCellToReleaseList is used for UE to release all the potentially configured SCells, para.43); thus facilitating proper release in a timely manner.


Regarding claim 35, Mallick in view of Kurose do not disclose wherein releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state (if an RRC connection is not established between UE and radio network, UE is in an RRC idle mode, para.22). 


Regarding claims 43-44, claims 43-44 are rejected for substantially same reason as applied to claims 34-35 above, except that claims 43-44 are in a device claim format.



Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Kurose, as applied to claims 33 and 42 above, respectively, and further in view of Uchiyama et al. in Pub. No. US 2013/0010701 A1, hereinafter referred to as Uchiyama.

Regarding claim 37, Mallick in view of Kurose do not disclose wherein transmitting, to the base station, a UEcapabilityinformation message to indicate support of conditional handover; which is known in the art and commonly applied in communications field for data communications, as suggested in Uchiyama’s disclosure as below.
Uchiyama, from the same field of endeavor, teaches transmitting, to the base station, UEcapabilityinformation message to indicate the support of conditional  (sending to base station eNB  mobile apparatus capability information UE-EUTRA-Capability and mobile apparatus capability information UE-UTRA-Capability, para.50); thus facilitating a prompt handover decision by providing necessary mobile apparatus capability information.

Regarding claim 46, claim 46 is rejected for substantially same reason as applied to claim 37 above, except that claim 46 is in a device claim format.


Claims 38-39 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Kurose, as applied to claims 33 and 42 above, respectively, and further in view of Tamura et al. in Pub. No. US 2012/0046066 A1, hereinafter referred to as Tamura.

Regarding claim 38, Mallick in view of Kurose do not disclose wherein each of the one or more handover conditions is configured by a measurement identifier, and the measurement identifier is used to identify a measurement configuration; which are known in the art and commonly applied in communications field for data communications, as taught in Tamura’s disclosure as below.
Tamura, from the same field of endeavor, teaches the handover condition is configured by a measurement identifier (in handover, terminal measures received power or receiving quality in accordance with a measurement configuration [para.9], which includes measurement identities {MeasID} [para.12]), and the measurement identifier is used to identify a measurement configuration (and MeasID is an identifier showing measurement and used for identifying measurement implemented by combination of a MeasObject ID and a ReportConfigID, para.13).
Therefore, it would be appreciated by one of ordinary skill in the art to send, in a handover procedure, a measurement configuration including measID; thus allowing the terminal to measure specific objects so as for the base station to determine whether to perform handover in accordance with its measurement report. 


Regarding claim 39, Mallick in view of Kurose do not disclose wherein each of the one or more handover conditions is associated with a measurement report configuration containing information used to indicate the report configuration is for one handover condition, and the UE does not perform a measurement report for the report configuration; which are known in the art and commonly applied in communications field for data communications, as taught in Tamura’s disclosure as below.
Tamura, from the same field of endeavor, teaches the handover condition is associated with a measurement report configuration containing information used to indicate the report configuration is for a handover condition (in handover procedure, terminal receives a measurement configuration [para.9], which includes reporting configuration {ReportConfig}, para.12 and para.14, lines 11-14)   ; and the UE does not perform a measurement report for the report configuration (when measurement result satisfies criterion for report to base station, transmits measurement report; on the contrary, when measurement result does not satisfy criterion of report to base station determined from measurement configuration, processing ends, e.g., do not perform measurement report, para.75-77).
Therefore, it would be appreciated by one of ordinary skill in the art to only report what is necessary for facilitating the handover determination; thus reducing traffic volume by only sending measurement report on cells/ frequencies that can be potentially serve as targets in handover.

Regarding claims 47-48, claims 47-48 are rejected for substantially same reason as applied to claims 38-39 above, except that claims 47-48 are in a device claim format.


Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Kurose, and Uchiyama, as applied to claims 33 and 42 above, respectively, and further in view of Tamura.
 

Regarding claim 40, Mallick in view of Kurose, and Uchiyama do not disclose wherein each of the one or more the handover conditions is associated with a measurement report configuration containing information used to indicate the report configuration is for one handover condition; and the UE does not perform a measurement report for the report configuration; which are known in the art and commonly applied in communications field for data communications, as taught in Tamura’s disclosure as below.
Tamura, from the same field of endeavor, teaches the handover condition is associated with a measurement report configuration containing information used to indicate the report configuration is for a handover condition (in handover procedure, terminal receives a measurement configuration [para.9], which includes reporting configuration {ReportConfig}, para.12 and para.14, lines 11-14)   ; and the UE does not perform a measurement report for the report configuration (when measurement result satisfies criterion for report to base station, transmits measurement report; on the contrary, when measurement result does not satisfy criterion of report to base station determined from measurement configuration, processing ends, e.g., do not perform measurement report, para.75-77).
Therefore, it would be appreciated by one of ordinary skill in the art to only report what is necessary for facilitating the handover determination; thus reducing traffic volume by only sending measurement report on cells/ frequencies that can be potentially serve as targets in handover.

Regarding claim 49, claim 49 is rejected for substantially same reason as applied to claim 40 above, except that claim 49 is in a device claim format,


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	
	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465